DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-5, 9-10, 14-15, 19, 21-22, 27-28 are pending.
Claims 1-5, 9-10, 14-15, 19, 21-22, 27-28 are examined herein.
The rejection to Claims 1, 2 and 22 for reciting an improper Markush Grouping is withdrawn in view of Applicant’s amendments of the claims.  
The rejection to Claims 1-5, 8-10, 14-15, 19, 21-22, 26-28 as failing to satisfy the written description and enablement requirements is withdrawn in view of Applicant’s amendments and Remarks.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-10, 14-15, 19, 21-22, 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Xue et al. (Nature genetics 40.6 (2008): 761-767) in view of Chung et al. (Plant molecular biology 26.2 (1994): 657-665) and Shi et al. (Plant biotechnology journal 15.2 (2017): 207-216), taken with evidence of Applicant’s Specification.
This rejection is modified in view of Applicant’s amendments of the claims.    
Applicant claims a method of modifying maturity of a rice plant, the method comprising introducing one or more nucleotide modifications through a targeted DNA modification at a genomic locus of the rice plant, wherein (a) the genomic locus comprises a polynucleotide involved in flowering time regulation (FTR) encoding a polypeptide comprising an amino acid sequence that is at least 95% identical to SEQ ID NO:16 and (b) wherein the maturity of the rice plant is modulated compared to a control rice plant not comprising the one or more introduced DNA modifications and the stature of the rice plant is not significantly altered compared to the control rice plant as measured by a reduction in plant height (Claim 1), the method of claim 1, wherein the rice plant exhibits early maturity when the targeted DNA modification results in a knock out of the polypeptide comprising an amino acid sequence that is at least 95% identical to SEQ ID NO:16 (Claim 2), the method of claim 1, wherein the maturity is modified in the absence of a substantial reduction in grain yield measured per rice plant or as a population of rice plants per unit area (Claim 3), the method of claim 1, wherein the one or more nucleotide modifications target more than one distinct genomic loci that are involved in the flowing time regulation of the rice plant (Claim 4), the method of claim 1, wherein the maturity of the rice plant is delayed by about 5% to about 50% compared to the control rice plant as measured  by the number of days to first or 50% flowering or panicle emergence or panicle initiation (Claim 5), the method of claim 1, wherein the targeted DNA modification of the rice plant does not substantially alter root architecture of the plant or does not significantly increase root lodging, compared to a control plant not comprising the modifications (Claim 9), the method of claim 1, wherein the rice plant exhibits first flowering about 5 to 15 days earlier than the control plant (Claim 10), the method of claim 1, wherein the targeted DNA modification is selected from the group consisting of insertion, deletion, single nucleotide polymorphism (SNP), and a polynucleotide modification, such that the expression of the FTR polynucleotide is reduced or affected (Claim 14), the method of claim 1, wherein the targeted DNA modification targets the genomic locus of the FTR polynucleotide such that the one or more nucleotide modifications are present within (a) the same coding region; (b) non- coding region; (c) regulatory sequence; or (d) untranslated region, of an endogenous polynucleotide encoding a polypeptide that is involved in maturity (Claim 15), the method of claim 1, wherein the targeted DNA modification reduces expression of the polynucleotide, reduces transcriptional activity of the polypeptide encoded by the polynucleotide, generates one or more alternative spliced variants of the polynucleotide, deletes one or more DNA binding domains, introduces a frameshift mutation in one or more exons of the polynucleotide, deletes a substantial portion of the polynucleotide, deletes a full-length open reading frame of the polynucleotide, represses an enhancer motif present within a regulatory region encoding the polynucleotide, or modifies one or more nucleotides of a regulatory element operably linked to the polynucleotide, or any combination thereof (Claim 19), the method of claim 1, wherein the targeted DNA modification is introduced through a genome modification technique comprising a polynucleotide-guided endonuclease (Claim 21). 
 	Applicant further claims a rice plant exhibiting early maturity comprising a modified genomic locus involved in flowering time regulation (FTR), wherein the genomic locus comprises one or more introduced mutations compared to a control plant and wherein the FTR genomic locus encodes a polypeptide that is at least 90% identical to the amino acid sequence selected from the group consisting of SEQ ID NOS: 14- 21 (Claim 22), the rice plant of claim 22, wherein the maturity modulation of the rice plant does not substantially alter root architecture of the plant or does not significantly increase root lodging, compared to a control plant not comprising the modifications (Claim 27), the rice plant of claim 22, wherein the rice plant exhibits early maturity in a range of about 5 to 15 days as measured by first flowering timing (Claim 28).
Xue et al. (Nature genetics 40.6 (2008): 761-767) teaches the identification of the Ghd7 gene locus in rice, which appears to correspond to the gene locus encoding SEQ ID NO:16.  An alignment of the Ghd7 polypeptide and the instant SEQ ID NO:16, showing that the sequences share 100% identity over 89% of the length of the polypeptide is as follows:
Score
Expect
Method
Identities
Positives
Gaps
525 bits(1351)
0.0
Compositional matrix adjust.
257/257(100%)
257/257(100%)
0/257(0%)



Query  31   MSMGPAAGEGCGLCGADGGGCCSRHRHDDDGFPFVFPPSACQGIGAPAPPVHEFQFFGND  90
            MSMGPAAGEGCGLCGADGGGCCSRHRHDDDGFPFVFPPSACQGIGAPAPPVHEFQFFGND
Sbjct  1    MSMGPAAGEGCGLCGADGGGCCSRHRHDDDGFPFVFPPSACQGIGAPAPPVHEFQFFGND  60

Query  91   GGGDDGESVAWLFDDYPPPSPVAAAAGMHHRQPPYDGVVAPPSLFRRNTGAGGLTFDVSL  150
            GGGDDGESVAWLFDDYPPPSPVAAAAGMHHRQPPYDGVVAPPSLFRRNTGAGGLTFDVSL
Sbjct  61   GGGDDGESVAWLFDDYPPPSPVAAAAGMHHRQPPYDGVVAPPSLFRRNTGAGGLTFDVSL  120

Query  151  GGRPDLDAGLGLGGGSGRHAEAAASATIMSYCGSTFTDAASSMPKEMVAAMADVGESLNP  210
            GGRPDLDAGLGLGGGSGRHAEAAASATIMSYCGSTFTDAASSMPKEMVAAMADVGESLNP
Sbjct  121  GGRPDLDAGLGLGGGSGRHAEAAASATIMSYCGSTFTDAASSMPKEMVAAMADVGESLNP  180

Query  211  NTVVGAMVEREAKLMRYKEKRKKRCYEKQIRYASRKAYAEMRPRVRGRFAKEADQEAVAP  270
            NTVVGAMVEREAKLMRYKEKRKKRCYEKQIRYASRKAYAEMRPRVRGRFAKEADQEAVAP
Sbjct  181  NTVVGAMVEREAKLMRYKEKRKKRCYEKQIRYASRKAYAEMRPRVRGRFAKEADQEAVAP  240

Query  271  PSTYVDPSRLELGQWFR  287
            PSTYVDPSRLELGQWFR
Sbjct  241  PSTYVDPSRLELGQWFR  257

Although the instant SEQ ID NO:16 has as additional 30 amino acids appended to the N-terminal portion of the Ghd7 polypeptide, an analysis of the genomic region comprising the Ghd7 gene shows that the two loci correspond.  Xue et al. teaches that the Ghd7 gene has a strong effect on the regulation of flowering time in rice.  Xue et al. teaches that the coding sequence of the Ghd7 gene varies between different strains of rice and some of the alleles produce significant effects on the heading dates of rice hybrids and other strains comprising the alleles after introgression.  Xue et al. teaches that, for example, the Zhenshan 97 Ghd7 allele has a large deletion plus a large insertion relative to Nipponbare, producing what appears to be a null allele.  Xue et al. teaches that Zhenshan 97 flowers earlier than other rice varieties such as Nipponbare and that the Zhenshan 97 Ghd7 allele confers early flowering in hybrids and other lines wherein the allele had been introgressed.  (p. 764 right col. ¶ 2 – p. 765 right col. ¶ 2, Supp. Table 4-5, Supp. Figure 2).  Xue et al. teaches that the Zhenshan 97 Ghd7 allele can cause flowering approximately 15-25 days earlier than other alleles.  (Supp. Figure 2).  Given that flowering time is controlled by a variety of factors such as temperature and day length, and varies naturally between varieties, the acceleration of maturity as conveyed by the Zhenshan 97 Ghd7 allele reasonably reads on the requirement that the rice plant exhibits early maturity in a range of about 5 to 15 days as measured by first flowering timing.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP 2144.05).  
Chung et al. (Plant molecular biology 26.2 (1994): 657-665) teaches exogenous overexpression of the OsMADS1 gene in plants to accelerate maturity, and that early flowering (and dwarfism) in rice is an important agronomic trait since a balance between vegetative and reproductive growth is a crucial factor that controls crop yields.  (p. 661 right col. ¶ 1 – p. 663 left col. ¶ 1, p. 664 left col. ¶ 3).  
Shi et al. (Plant biotechnology journal 15.2 (2017): 207-216) teaches techniques of making ARGOS8 gene variants in maize using the endonuclease CRISPR/CAS9 system and also using a technique of in vivo promoter replacement/ insertion to increase ARGOS8 gene expression.  (p. 208 right col. ¶ 2 – p. 210 right col. ¶ 1).  
It would have been prima facie obvious to a person of ordinary skill in the art at the time of filing to modify the methods of introgressing Zhenshan 97 Ghd7 alleles into different rice varieties, causing early flowering such that the same effect is obtained by directly modifying the Ghd7 locus using techniques as taught by the prior art including the endonuclease-based targeted genome modification system as taught by Shi et al. to produce knock-out mutants, deleting a portion of the gene as taught by Xue et al. and thereby reducing expression of the gene product.  One having ordinary skill in the art would have been motivated to do this because the targeted mutation techniques as taught by Shi et al. merely represent an alternative means to achieve the same results as those achieved by Xue et al. and Chung et al. teaches that early flowering (and dwarfism) in rice is an important agronomic trait since a balance between vegetative and reproductive growth is a crucial factor that controls crop yields.  Because Xue et al. clearly teaches that expression of Ghd7 is linked to critical agricultural traits in rice including yield, plant height and maturity, one would have been motivated to alter the expression of this gene, including increasing expression in some lines (as Xue et al, teaches that increasing expression of Ghd7 increases yield per plant) and decreasing expression in others to produce rice plants with altered agronomic traits.  It would have been further obvious to similarly alter the expression of another gene such as OsMADS1 as taught by Chung et al. to modulate flowering time.  It would have been obvious to do so in view of the principle as set forth in MPEP 2144.06: "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.”  In view of this principle, it would have been obvious to modify a different locus known to affect the same function (maturity) to achieve a combined effect of modulating flowering time.  As such the claims are obvious in view of the teachings of the prior art.  
	While the prior art does not explicitly teach that plants wherein the Ghd7 gene is knocked out (rendered obvious by the teachings of the prior art as set forth previously herein), Applicant states that rice plants wherein the Ghd7 gene is knocked out do not show any pleiotropic effects compared to controls.  (Specification p. 42).  Because in the Remarks dated 09/08/2022 Applicant cites this section of the Specification in response to the rejections under 35 USC 112a in the previous office action, in support of the position that the inventions are described and enabled across the scope of the claims (See arguments page 6), it is now reasonable to conclude that all of the recited physiological traits such as normal stature, yield and root characteristics are inherent to rice plants wherein the Ghd7 gene has been knocked out.  Because the methods to make the rice plants by knocking out the Ghd7 gene and the resultant plants are obvious for the reasons set forth herein, the claims reciting the requirement that the stature, yield and root characteristics are normal compared to controls are also deemed obvious, without evidence to the contrary.  
Response to Remarks
	Applicant urges that the rejection to the claims under 35 USC 103 is overcome because the claims have been amended to recite the limitation that the rice plants comprising a modification of the gene encoding SEQ ID NO:16 (The Ghd7 gene) have normal stature compared to controls.  Applicant notes that claims reciting this limitation were previously deemed free of the prior art.  (Remarks p. 7).
	This is not found persuasive.  While Applicant is correct in noting that the claims reciting the limitations regarding normal stature, yield and root characteristics previously appeared to be free of the prior art, Applicant’s Remarks in view of the Description provide evidence that the limitations are obvious in view of the teachings of the prior art due to inherency.  Applicant cites the following line of the Specification in support of their Remarks regarding the written description and enablement rejections: “Phenotype upon knock-out of genes listed resulted in early flowering and shortened maturity with no known pleotropic effects as compared to wild-type control rice plants.” (Specification p. 42, Remarks p. 7).  Previously, it was not readily apparent that the traits of stature, yield and root characteristics were unaffected in GHD7 knockouts in view of this single statement.  However, in view of Applicant’s Remarks it is reasonable to conclude that this constitutes evidence that the traits are inherent to the methods and plants rendered obvious as set forth in the rejection.  As such the claims are obvious in view of the teachings of the prior art.  
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A LOGSDON whose telephone number is (571)270-0282. The examiner can normally be reached M-F 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571)272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHARLES LOGSDON/Primary Examiner, Art Unit 1662